[PUBLISH]



                        IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                               FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                ________________________  ELEVENTH CIRCUIT
                                                                        NOVEMBER 29, 2011
                                       No. 10-13654                        JOHN LEY
                                 ________________________                   CLERK


                          D.C. Docket No. 7:07-cr-00448-LSC-HGD-1



UNITED STATES OF AMERICA,

llllllllllllllllllll                                               lPlaintiff - Appellee,

                                           versus

GARY L. WHITE,

lllllllllllllllllllll                                              Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Alabama
                                 ________________________

                                     (November 29, 2011)

Before TJOFLAT and CARNES, Circuit Judges, and MICKLE,* District Judge.


         *
         Honorable Stephan P. Mickle, United States District Judge for the Northern District of
Florida, sitting by designation.
CARNES, Circuit Judge:

       “Kleptocracy” is a term used to describe “[a] government characterized by

rampant greed and corruption.” The American Heritage Dictionary of the English

Language 968 (4th ed. 2000); see also New Oxford American Dictionary 963 (3d

ed. 2010); Random House Webster’s College Dictionary 724 (2d ed. 1998). To

that definition dictionaries might add, as a helpful illustration: “See, for example,

Alabama’s Jefferson County Commission in the period from 1998 to 2008.”

During those years, five members or former members of the commission that

governs Alabama’s most populous county committed crimes involving their

“service” in office for which they were later convicted in federal court. And the

commission has only five members. One of those five former commissioners who

was convicted did not appeal.1 We have affirmed the convictions of three others

who did.2 This is the appeal of the fifth one.

       1
       Judgment, United States v. Buckelew, No. CR 08-J-357-S (N.D. Ala. Nov. 20, 2009)
(Mary Buckelew’s conviction for obstructing an official proceeding).
       2
        See United States v. Langford, 647 F.3d 1309 (11th Cir. 2011) (Larry Langford’s
convictions for bribery, conspiracy, money laundering, mail fraud, wire fraud, tax fraud, and
criminal forfeiture); United States v. McNair, 605 F.3d 1152 (11th Cir. 2010) (Chris McNair’s
convictions for conspiracy and bribery); United States v. Germany, 296 F. App’x 852 (11th Cir.
2008) (Jeff Germany’s convictions for conspiracy and misapplication of government funds).

        Another former member of the county commission was convicted in federal court for
stealing money that the county, among others, gave to a charity he ran ostensibly to help
underprivileged children. See United States v. Katopodis, 428 F. App’x 902 (11th Cir. 2011)
(John Katopodis’ convictions for mail fraud and wire fraud). Even though he committed those

                                               2
                                              I.

       Jefferson County consists of five districts, each represented by an elected

commissioner who serves as the head of a county department. Gary White was

elected as a Jefferson County commissioner for four four-year terms beginning in

1990. He held different positions at various times, including president of the

commission and head of its General Services Department and of its Road and

Transportation Department. So far as the record shows, however, it was not until

White became the commissioner in charge of the Environmental Services

Department in November 2002 that his corrupt conduct commenced.

       His corruption, like that of some of his fellow commissioners, grew out of

the county’s sewage problem. In 1996 Jefferson County and the United States

Environmental Protection Agency entered into a consent decree, settling a Clean

Water Act lawsuit over untreated waste being released into the county’s rivers and

streams. The consent decree required the county to fix its sewer system, which

was a mess. The cost of doing so was approximately $3 billion.

       The county hired engineering firms to design the necessary repair-and-

renovation projects. The Environmental Services Department supervised the



crimes between 2001 and 2008, we have not counted him in the tally of convicted former
commissioners because he left office in 1990.

                                              3
process of hiring those engineering firms. The design contracts were let on a no-

bid basis, so typically either a commissioner or staff member selected the firm that

would receive the contract. The staff then determined the scope of the work under

the contract and negotiated pricing with the contractor. After the staff and the

engineering firm agreed on the contract’s terms, it would go to the director of the

Environmental Services Department for approval and then to the county

commissioner in charge of the department. If the commissioner approved the

contract, it then went to the environmental services committee, which consisted of

that commissioner and two others. They would decide whether to send the

contract to the full commission, consisting of the three of them and the two other

commissioners, for final approval.

      The sewer system reconstruction project was lucrative for U.S.

Infrastructure, an engineering firm owned by Sohan Singh. From 1996 to 2005,

Singh’s company and Jefferson County entered into approximately $50 million

worth of contracts involving the sewer system work. Each contract required the

county to pay U.S. Infrastructure for its expenses in performing the work plus a

professional fee.

      In getting contracts with Jefferson County, U.S. Infrastructure had a

competitive advantage — bribes that Singh and others paid.     Singh and Edward

                                          4
Key, who was a U.S. Infrastructure vice president, began bribing the county’s

officials in 1999 in exchange for contracts. See United States v. U.S.

Infrastructure, Inc., 576 F.3d 1195, 1202–03 (11th Cir. 2009). One of the officials

who was bribed was Chris McNair, a former commissioner in charge of the

Environmental Services Department.3 Id. at 1203–06.

       When White took over the duties of supervising the Environmental Services

Department in November 2002, Singh did not want to squander the competitive

advantage his company had gained by bribing McNair. So, Singh began meeting

with White in 2003 and continued doing so through early 2005, which roughly

coincided with the period White supervised the Environmental Services

Department. At their meetings Singh gave White stacks of $100 bills in

envelopes, with the amounts ranging from $1,000 to $4,000 each time. All told,

Singh paid White at least $22,000 in cash between 2003 and 2005. Singh got what

he paid for. From April 2003 to January 2005, while White was in charge of the

Environmental Services Department, the county entered into 48 new contracts

with U.S. Infrastructure, paying the firm $1,107,755.55 in professional fees.


       3
         McNair was not the only “public servant” convicted of corruption charges in
connection with the sewer system contracts. Among the others were the Environmental Services
Department’s former director, its former assistant director, its former chief civil engineer, its
former chief construction maintenance supervisor, one of its former engineers, and one of its
former maintenance supervisors. See United States v. McNair, 605 F.3d 1152 (11th Cir. 2011).

                                                5
       A federal grand jury issued a superseding indictment that charged White

with one count of conspiracy in violation 18 U.S.C. § 371 (Count 1), alleging that

he conspired with Singh to commit federal-funds bribery in violation of 18 U.S.C.

§ 666(a)–(b), and with eight substantive counts of federal-funds bribery (Counts

2–9) for his acceptance of Singh’s cash. It also charged White with one count of

conspiracy (Count 10) and one count of federal-funds bribery (Count 11) for his

acceptance of free architectural plans and hunting trips from an architect whose

firm had entered into contracts with Jefferson County. Finally, the indictment

included a forfeiture count (Count 12). See 18 U.S.C. § 981(a)(1)(C); 28 U.S.C. §

2461(c).

       At trial White moved for a judgment of acquittal on all counts after the close

of the government’s case-in-chief. The district court denied his motion as to

Counts 1–9 and 12 but granted it on Counts 10 and 11—the conspiracy and

federal-funds bribery charges arising out of the free architectural plans and

hunting trips. White did not present evidence, and the jury found him guilty on

counts 1–9.4


       4
         There was a two-and-a-half year delay between the jury’s verdict and sentencing,
resulting from the district court entering an order setting aside the guilty verdicts on venue
grounds, an order that we reversed. United States v. White, 590 F.3d 1210, 1213–15 (11th Cir.
2009).


                                               6
      The presentence investigation report recommended a guidelines range that

was calculated based on White’s conspiracy conviction. It did so because the base

offense level for conspiracy is the base offense level of the substantive

offense—here, federal-funds bribery—“plus any adjustments . . . for any intended

offense conduct that can be established with reasonable certainty.” United States

Sentencing Guidelines § 2X1.1(a) (Nov. 2009). The base offense level for

federal-funds bribery generally is 12 under § 2C1.1(a)(2), but because White was a

“public official” the base offense level was increased to 14. See id. § 2C1.1(a)(1).

      The PSR added 2 levels under § 2C1.1(b)(1) because the conspiracy

involved more than one bribe and added 4 more levels under § 2C1.1(b)(3)

because White was an “elected public official.” Finally, the PSR added 16 levels

under § 2C1.1(b)(2), determining that U.S. Infrastructure received $1,395,552 in

professional fees on its 48 contracts between April 2003 and January 2005 and

that those fees were “received in return for” Singh’s cash payments to White. All

of the adjustments added up to a total offense level of 36, which, combined with

White’s criminal history category of I, yielded a guidelines range of 188 to 235

months imprisonment. The maximum statutory prison term was 5 years for the

conspiracy conviction, see 18 U.S.C. § 371, and 10 years for each federal-funds

bribery conviction, see id. § 666(a).

                                          7
      White objected to the 4-level elected-public-official increase and to the 16-

level benefit-of-the-bribe increase. At the sentence hearing, he asserted that the 4-

level increase would be impermissible double counting because his base offense

level was already being increased by 2 levels because he was a “public official.”

The court overruled that objection. About the 16-level increase, White did not

contest the fact that U.S. Infrastructure received more than $1,000,000 in

professional fees from the 48 contracts at issue. He did argue, though, that those

fees were not in return for the envelopes full of cash that Singh gave him because

most, if not all, of the contracts would have been awarded to the company anyway.

      The government responded that the 16-level increase was proper because no

Environmental Services Department contract was automatically awarded but

instead had to be initially approved by people who were under White’s direct

supervision. It further contended that, given White’s position as a commissioner

and head of the department, he could have “put [his] foot down” and stopped U.S.

Infrastructure from receiving a contract. The district court agreed with the

government and overruled White’s objection.

      The court adopted the PSR as its findings, except that it decreased the

amount of U.S. Infrastructure’s professional fees from the $1,395,552

recommended in the PSR to $1,107,755.55. White requested a below-the-

                                          8
guidelines sentence, arguing that he (otherwise?) had good character and stressing

the relatively low sentences of others convicted of corruption, his poor medical

condition, and “given his age [63] is what it is.” The government requested a

within-the-guidelines sentence based on the seriousness of White’s public

corruption, his lack of remorse, the need to deter corruption by public officials,

and the widespread problem of corruption in Jefferson County. The district court

sentenced White to 60 months imprisonment for the conspiracy conviction and

120 months imprisonment for each federal-funds bribery conviction, with all of

the sentences to run concurrently. White’s total prison sentence was 120 months,

below the recommended guidelines range of 188 to 235 months. The court also

imposed a 2-year term of supervised release and ordered $22,000 (the amount of

the known cash payments to White) in restitution and forfeiture. White then filed

this appeal, challenging the sufficiency of the evidence supporting his convictions

and the reasonableness of his prison term.

                                         II.

      White contends that the government did not present sufficient evidence to

support his convictions for eight counts of federal-funds bribery and one count of

conspiracy. We review de novo the sufficiency of the evidence presented at trial,

and “we will not disturb a guilty verdict unless, given the evidence in the record, no

                                          9
trier of fact could have found guilt beyond a reasonable doubt.” United States v.

Hill, 643 F.3d 807, 856 (11th Cir. 2011) (quotation marks omitted). In reviewing

the sufficiency of the evidence, “we look at the record in the light most favorable to

the verdict and draw all reasonable inferences and resolve all questions of

credibility in its favor.” Id. (quotation marks omitted).

                                                A.

       White argues that the evidence was insufficient to prove that in accepting

Singh’s cash payments he acted with corrupt intent. It matters whether he did

because the federal-funds bribery statute prohibits an agent of a local government

from “corruptly . . . accept[ing] or agree[ing] to accept, anything of value from any

person, intending to be influenced or rewarded in connection with any business,

transaction, or series of transactions of such . . . government, . . . involving

anything of value of $5,000 or more.”5 18 U.S.C. § 666(a)(1)(B) (emphasis added).

To prove that White committed federal-funds bribery, the government had to prove

that he accepted the cash from Singh with the “corrupt intent” to be influenced or

rewarded in connection with U.S. Infrastructure’s contracts with Jefferson County.

See United States v. McNair, 605 F.3d 1152, 1187–88 (11th Cir. 2010).


       5
         This statute applies if the local government for which the defendant is an agent accepts
more than $10,000 in federal funds in any one-year period. See 18 U.S.C. § 666(b). No one
disputes that Jefferson County fits that requirement.

                                                10
       The record contains ample evidence of White’s corrupt intent to be

influenced or rewarded. Singh paid White $22,000 during a period in which U.S.

Infrastructure entered into 48 new contracts with Jefferson County. White was the

commissioner in charge of the county department that selected U.S. Infrastructure

for those contracts and negotiated their terms and pricing. He also had the

authority to review and approve each contract before it was presented to the

environmental services committee and ultimately to the full commission. White

was a member of that committee and the commission, both of which had to approve

a contract before it was binding.

      At the time of this trial Singh himself had been convicted and sentenced for

federal crimes in connection with other acts of corruption involving the Jefferson

County sewer system project. See U.S. Infrastructure, 576 F.3d at 1202–03. He

was a less than enthusiastic witness for the government against White. He insisted

that his cash payments to White had nothing to do with U.S. Infrastructure’s

contracts with Jefferson County but instead were to compensate White for

promoting the company to other municipalities. But Singh conceded that although

he had never paid anyone else in cash for doing legitimate work for U.S.

Infrastructure, cash was the only way that he ever paid White. Singh also testified

that even though he had met White in 1996 or 1997, he did not begin giving him

                                         11
the envelopes full of cash until six or seven years later, which was soon after White

became the commissioner in charge of the Environmental Services Department, the

department that played a critical role in the contracting process. And Singh also

testified that he paid White to keep him happy with U.S. Infrastructure:

      Q: Mr. Singh, do you recall testifying before the grand jury in this case?
      A: I do.
      Q: Do you recall being asked why you gave [White] cash?
      A: It was to keep him pretty much happy with [U.S. Infrastructure.]
      Q: Was that true when you testified —
      A: Yes, sir.
(Emphasis added.)

      There is also the undisputed fact that White kept Singh’s cash payments

secret. During White’s term as president of the commission, he had signed an

administrative order requiring every county official to submit to the county minute

clerk a list of anyone with whom the official had “any form of employment or other

relationship which results in any form of compensation or benefit.” White did not

report Singh’s cash payments. And White did not mention to anyone during

environmental services committee meetings that he was receiving cash from Singh.

The corrupt usually don’t advertise their corrupt ways, or as we noted in McNair,

“the extent to which the parties . . . conceal their bribes is powerful evidence of


                                          12
their corrupt intent.” 605 F.3d at 1197; cf. John 3:20 (RSV) (“For every one who

does evil hates the light, and does not come to the light, lest his deeds should be

exposed.”). There was enough evidence to convict White of the federal-funds

bribery charges.6

                                                 B.

       White contends that the evidence was insufficient to support his conspiracy

conviction because it did not prove that he and Singh entered into an agreement to

achieve an unlawful objective. To prove conspiracy, the government had to

establish: (1) the existence of an agreement between White and Singh that White

would commit federal-funds bribery; (2) White’s knowing and voluntary


       6
          White also contends that 18 U.S.C. § 666 required the government to prove that he
accepted specific payments from Singh in exchange for providing Singh with specific benefits.
In other words, a quid pro quo. We rejected that interpretation of § 666 in McNair. See 605 F.3d
at 1188. We have also rejected the argument that the decision in Skilling v. United States, __
U.S. __, 130 S. Ct. 2896 (2010), requires a different result. See United States v. Siegelman, 640
F.3d 1159, 1172 n.17 (11th Cir. 2011) (“Skilling did not deal with federal funds bribery under §
666 at all and, so, does not affect our consideration of these counts of conviction.”).

        The superseding indictment charged that White committed federal-funds bribery “on or
about” eight different dates. White contends that language was not sufficiently specific to
provide fair notice of the charges against him. He waived that issue by not raising it before trial.
See Fed R. Crim. P. 12(e); United States v. Seher, 562 F.3d 1344, 1359 (11th Cir. 2009)
(“Generally, a defendant must object before trial to defects in an indictment, and the failure to do
so waives any alleged defects.”). Even if he had not waived the issue, the superseding indictment
was sufficient. Cf. United States v. Reed, 887 F.2d 1398, 1403 (11th Cir. 1989) (rejecting a
variance argument on the ground that “[w]hen the government charges that an offense occurred
‘on or about’ a certain date, the defendant is on notice that the charge is not limited to the
specific date or dates set out in the indictment”).

                                                 13
participation in the conspiracy; and (3) an overt act in furtherance of the

conspiracy. See 18 U.S.C. § 371; McNair, 605 F.3d at 1195. Because

“conspiracies are secretive by nature, the existence of an agreement and [White’s]

participation in the conspiracy may be proven entirely from circumstantial

evidence.” U.S. Infrastructure, 576 F.3d at 1203.

      The same evidence that supports White’s federal-funds bribery convictions

supports his conspiracy conviction. As we have already recounted, that evidence

established that (1) Singh paid White $22,000 in cash during a period in which

U.S. Infrastructure entered into 48 new contracts with Jefferson County; (2) Singh

paid White to “keep him pretty much happy with” U.S. Infrastructure; and (3)

White kept those payments a secret. That evidence is enough to establish that

Singh and White had an agreement for White to commit federal-funds bribery.

Requiring direct evidence of the agreement “would allow [White] to escape

liability . . . with winks and nods, even [though] the evidence as a whole proves

that there” was agreement between White and Singh for White to commit federal-

funds bribery. Id. at 1203 (quotation marks omitted).




                                          14
                                          III.

      We turn next to White’s contention that his sentence is unreasonable. In

reviewing a sentence we apply an abuse of discretion standard. United States v.

Irey, 612 F.3d 1160, 1189–90 (11th Cir. 2010) (en banc). We first ensure that the

district court committed no significant procedural error, such as improperly

calculating the guidelines range. United States v. Shaw, 560 F.3d 1230, 1237 (11th

Cir. 2009). If the sentence is not procedurally unreasonable, we then determine

whether it is substantively reasonable. United States v. Gonzalez, 550 F.3d 1319,

1323–24 (11th Cir. 2008).

                                          A.

      The guidelines provide for a 16-level increase “[i]f the value of the payment,

the benefit received or to be received in return for the payment, . . . whichever is

greatest” exceeds $1,000,000. U.S.S.G. § 2C1.1(b)(2) (emphasis added); id. §

2B1.1(b)(1)(I). Because the $1,107,755.55 in professional fees that U.S.

Infrastructure received from its White-era contracts with the county were greater

than the $22,000 in cash payments that Singh gave White, the district court added

16 levels to White’s offense level.

      White argues that evidence established that U.S. Infrastructure’s


                                          15
$1,107,755.55 in professional fees were not received “in return for” Singh’s cash

payments, as § 2C1.1(b)(2) requires. At trial Singh testified that U.S. Infrastructure

had entered into approximately 150 sewer work contracts with the county before

White became head of the Environmental Services Department. And Harry

Chandler, the former assistant director of the department, testified that the work

that the company had done was always satisfactory. At the sentence hearing Tom

Mayhall, an FBI agent who investigated the case, testified that he did not know of

any occasion where the commission itself had not approved a U.S. Infrastructure

contract, either before or after White became head of the Environmental Services

Department. He also said that the department may have had an unofficial practice

of entering into new contracts with those firms with which it had previously

contracted.

       On the basis of that evidence, White argues that the evidence established that

the county would have entered into the U.S. Infrastructure contracts regardless of

the cash payments he received from Singh.7 If so, he asserts that the district court

erred in finding that the company’s professional fees were “in return for” the



       7
         Of course, one reason that the county entered into those 150 pre-White U.S.
Infrastructure contracts may have been that U.S. Infrastructure had bribed Chris McNair when he
was the commissioner in charge of the Environmental Services Department from 1998 to 2001.
See U.S. Infrastructure, 576 F.3d at 1203–06.

                                               16
bribes. White argues that instead of the 16-level increase based on the more than

$1,000,000 in professional fees to U.S. Infrastructure, he should have received only

a 4-level increase based on the $22,000 in cash payments to him. See U.S.S.G. §§

2B1.1(b)(1)(C), 2C1.1(b)(2). If so, his total offense level would have been 24 and

his guidelines range would have been 51 to 63 months, well below the 188 to 235

month guidelines range and the 120-month sentence that he actually did receive.

      When a defendant challenges the factual basis that the PSR sets forth for his

sentence, the burden is on the government to prove the disputed facts by a

preponderance of the evidence. United States v. Liss, 265 F.3d 1220, 1230 (11th

Cir. 2001). The district court may base its findings of fact at sentencing on

evidence presented at trial, undisputed statements in the PSR, and evidence

presented at the sentence hearing. United States v. Polar, 369 F.3d 1248, 1255

(11th Cir. 2004). We review those findings only for clear error. McNair, 605 F.3d

at 1230 n.127.

      Other circuits have held that § 2C1.1(b)(2)’s “in return for” language

requires that the government prove a causal connection between the bribes and the

benefit received, see McNair, 605 F.3d at 1230, but they have also held that the

causation threshold is a low one, United States v. Kinter, 235 F.3d 192, 198 (4th

Cir. 2000) (“The threshold for the causation inquiry for § 2C1.1 calculations is

                                         17
relatively low.”), abrogated on other grounds by United States v. Booker, 543 U.S.
220, 125 S. Ct. 738 (2005); see also United States v. Sapoznik, 161 F.3d 1117, 1119

(7th Cir. 1998) (explaining that the bribes need only contribute to or facilitate the

business activity involved).

      Whatever the level of causation required under § 2C1.1(b)(2), the evidence

presented at trial and at sentencing satisfied it. The evidence established that after

sewer work contracts were approved by the Environmental Services Department’s

director, White had the responsibility for reviewing them and deciding whether to

approve them for placement on the environmental services committee’s agenda.

White was himself a member of that committee and of the full commission, both of

which had to vote to approve a contract. And Chandler testified that White

sometimes directed him to contract with specific firms. Singh testified that he paid

White only during a period in which U.S. Infrastructure entered into the 48

contracts at issue and that he did so to “keep him pretty much happy with” U.S.

Infrastructure. Further, Mayhall testified at the sentence hearing that a contract

could have been stopped at “any point along the way.” White was at three points

along the way to final approval. Mayhall also testified that White voted to approve

45 of the 48 contracts with U.S. Infrastructure, and that he believed that White was

not present for the votes on the other three.

                                          18
      All of that evidence was enough to prove by a preponderance that Singh paid

White to ensure that he did not prevent the county from approving any contract

with U.S. Infrastructure, as he might have done. Under these circumstances, the

district court did not clearly err by finding that the company’s professional fees

were a benefit “received in return for” Singh’s cash payments. Application of the

16-level enhancement was not error.

                                          B.

      In addition to setting White’s base offense level at 14, instead of 12, because

he was a public official, see U.S.S.G. § 2C1.1(a), the district court also enhanced it

4 more levels under § 2C1.1(b)(3) because he was an elected public official. White

contends that amounts to impermissible double counting. Which it does not. We

have held that “[i]mpermissible double counting occurs only when one part of the

Guidelines is applied to increase a defendant’s punishment on account of a kind of

harm that has already been fully accounted for by application of another part of the

Guidelines.” United States v. Dudley, 463 F.3d 1221, 1226–27 (11th Cir. 2006)

(quotation marks omitted). Because of the critical importance of representative

self-government, a guideline that applies to any public official who betrays the

public trust does not “fully account[]” for the harm that is inflicted when the trust

that the official betrays was conferred on him in an election. Being a bribe-taking

                                          19
“elected public official” is different from being a run-of-the-mill, bribe-taking,

non-elected “public official.”

                                           C.

      Our substantive reasonableness review is guided by the factors in 18 U.S.C.

§ 3553(a). United States v. Pugh, 515 F.3d 1179, 1188–89 (11th Cir. 2008). The

district court is required to impose a sentence that is “sufficient, but not greater

than necessary, to comply with the purposes” listed in that statutory provision. 18

U.S.C. § 3553(a). Those purposes include the need to reflect the seriousness of the

offense, promote respect for the law, provide just punishment of the offense, deter

criminal conduct, protect the public from the defendant’s future criminal conduct,

and provide the defendant with needed educational or vocational training or

medical care. Id. § 3553(a)(2). Among other factors, the district court must also

consider the nature and circumstances of the offense, the history and characteristics

of the defendant, the applicable guidelines range, and the need to avoid

unwarranted sentencing disparities. See id. § 3553(a)(1), (4), (6).

      We ordinarily “expect a sentence within the Guidelines range to be

reasonable,” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005), and the

burden of establishing that a sentence is unreasonable lies with the party



                                           20
challenging it, Pugh, 515 F.3d at 1189. We will vacate a sentence for substantive

unreasonableness “if, but only if, we are left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the §

3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” Irey, 612 F.3d at 1190 (quotation

marks omitted).

      White’s 120-month prison sentence is not unreasonable. It is below the

applicable guidelines range of 188 to 235 months, and there was no abuse of

discretion in the court’s weighing of the § 3553(a) factors. As the district court

explained in imposing the sentence:

      [M]y obligation in this case is to sentence you to a sentence which is
      sufficient but not more than necessary to accomplish the sentencing goals set
      forth in the federal statutes. And those goals are not just whether or not you
      personally will ever be able to accomplish this type of crime again; that’s not
      the sole thing that I have to consider in determining the sentence. I also have
      to consider and find appropriate, in addition to the nature and circumstances
      of the offense and history and characteristics of you, Mr. White, which is
      demonstrated by the number of people that are here and all these letters that
      are written by folks that you have done a lot of admirable things in your life,
      that you have served your community. But also to reflect the seriousness of
      the offense and promote respect for the law, provide just punishment for you,
      and to afford adequate deterrence to criminal conduct.
              You see, when someone’s elected to a position of trust as an elected
      official, they don’t have the right . . . they don’t have a right to have a bag . .
      . at all. It’s not a function of how big the bag is, they just don’t have a right
      to have a bag that they can carry around stuff they get from people that are

                                              21
      involved with them in this process. And, so, I think a sentence which is 120
      months total is appropriate.


Indeed.

      AFFIRMED.




                                        22